   Case: 1:16-cv-05486 Document #: 383 Filed: 10/29/18 Page 1 of 1 PageID #:17845
         Case: 18-2852    Document: 16         Filed: 10/29/2018    Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                 www.ca7.uscourts.gov




                                                     ORDER
 October 29, 2018

                                                      Before
                                      JOEL M. FLAUM, Circuit Judge


                                         VIAMEDIA, INCORPORATION,
                                         Plaintiff - Appellant

                                         v.
 No. 18-2852
                                         COMCAST CORPORATION, and
                                         COMCAST CABLE COMMUNICATIONS
                                         MANAGEMENT, LLC,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:16-cv-05486
 Northern District of Illinois, Eastern Division
 District Judge Amy J. St. Eve

Upon consideration of the MOTION OF PLAINTIFF-APPELLANT VIAMEDIA, INC.
FOR LEAVE TO FILE OPENING BRIEF AND APPENDIX UNDER SEAL, filed on
October 25, 2018, by counsel for the PARTY,

IT IS ORDERED that the motion to seal is DENIED without prejudice to renewal in a
motion that explains with specificity which portions of the brief and appendix should be
sealed and provides authority to support the request to seal each redacted item. See
Baxter Intern., Inc. v. Abbott Labs., 297 F.3d 544 (7th Cir. 2002). Any renewed motion is
due on or before November 2, 2018.

 form name: c7_Order_3J(form ID: 177)
